     Case 2:19-cv-01690-KJM-AC Document 14 Filed 09/10/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11   ARTHUR FERNANDO SAMARO,                            No. 2:19-cv-1690 KJM AC P
12                      Plaintiff,
13          v.                                          FINDINGS AND RECOMMENDATIONS
14   BARRERA, et al.,
15                      Defendants.
16

17          Plaintiff, a former state prisoner proceeding pro se and in forma pauperis, has filed this

18   civil rights action seeking relief under 42 U.S.C. § 1983. The matter was referred to a United

19   States Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20          On June 4, 2021, the court determined that plaintiff’s complaint stated claims upon which

21   relief could be granted against defendants Barrera and Doe. See ECF No. 13 at 3-4. As a result,

22   plaintiff was directed to complete and return various service documents to the court and to do so

23   within thirty days. See id. at 4-5.

24          On June 22, 2021, the court’s order was returned, indicating that plaintiff has been

25   paroled. Despite this fact, plaintiff was properly served. Pursuant to Local Rule 182(f), service

26   of documents at the record address of the party is fully effective. It is the plaintiff’s responsibility

27   to keep the court apprised of his current address at all times, see Local Rule 183(b), and it appears

28   that plaintiff has failed to comply with this requirement.
                                                        1
     Case 2:19-cv-01690-KJM-AC Document 14 Filed 09/10/21 Page 2 of 2


 1          Accordingly, IT IS HEREBY RECOMMENDED that this action be DISMISSED without
 2   prejudice. See Local Rule 110; Fed. R. Civ. P. 41(b).
 3          These findings and recommendations are submitted to the United States District Judge
 4   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within twenty-one days
 5   after being served with these findings and recommendations, plaintiff may file written objections
 6   with the court. The document should be captioned “Objections to Magistrate Judge’s Findings
 7   and Recommendations.” Plaintiff is advised that failure to file objections within the specified
 8   time waives the right to appeal the District Court’s order. Martinez v. Ylst, 951 F.2d 1153 (9th
 9   Cir. 1991).
10   DATED: September 9, 2021
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                     2
